UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 Or 15 (D) Of The Securities Exchange Act Of 1934 Date of Report (Date of earliest event reported): November 9, 2004 JED Oil Inc. (Exact name of registrant as specified in its charter) Alberta, Canada (State or other jurisdiction of incorporation or organization) 333-111435 (Commission File Number) n/a (IRS employer identification no.) Suite 2600, 500  4th Avenue S.W. Calgary, Alberta, Canada T2P 2V6 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (403) 537-3250 (403) 294-1197 (fax) Section 2 - Financial Information Item 2.02 - Results of Operations and Financial Condition. On November 9, 2004, JED Oil Inc. issued the press release attached hereto as Exhibit 9.01. Item 9.01 Financial Statements and Exhibits (c) Exhibits Exhibit No. Description 9.01 Press release issued November 9, 2004 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 9, 2004 JED Oil Inc. (Registrant) /s/ Bruce A. Stewart Bruce A. Stewart Chief Financial Officer (Principal Financial and Accounting Officer)
